Citation Nr: 1131073	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-12 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent prior to August 25, 2008 and in excess of 90 percent from August 25, 2008 for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1948 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) from October 2006 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Los Angeles, California and Seattle, Washington.  In the October 2006 rating decision the claim for an evaluation in excess of 20 percent for bilateral hearing loss was denied.  The evaluation was increased to 90 percent effective August 25, 2008 in the May 2009 rating decision.

The Veteran testified in May 2011 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran had a VA examination in August 2008.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
80
105
110
NR
LEFT
65
80
90
105
105

Speech audiometry revealed speech recognition ability of 32 percent in the right ear and of 36 percent in the left ear.  The examiner diagnosed him with bilateral sensorineural moderately severe to profound hearing loss.

August 2010 audiogram results from VA treatment indicate that, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
105
105
105
LEFT
65
80
90
105
105

Speech recognition ability was not measured in accordance with Maryland CNC, as required for rating purposes.  See 38 C.F.R. § 4.85(a) (2010).  In addition, a notation on the audiogram report indicates that it is not adequate for rating purposes.

The Veteran testified at the May 2011 hearing that his hearing has gotten worse since the August 2008 examination.  The U.S. Court of Appeals for Veterans Claims has held that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Thus, the Board finds that the Veteran should be provided with a new VA examination regarding his hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request that the Veteran provide sufficient information and, if necessary, authorization, to enable the RO to obtain any additional evidence, not already of record, which pertains to the claim for an increased evaluation for bilateral hearing loss.  Invite the Veteran to submit all pertinent evidence in his possession, and explain the types of evidence that it is his ultimate responsibility to submit.

2.  After all available records and/or responses from each contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, arrange for the Veteran to undergo a VA examination to evaluate his bilateral hearing loss.  The claims file, to include a copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's documented history and contentions regarding bilateral hearing loss.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner(s) prior to the completion of his or her report), and all clinical findings should be reported in detail.

3.  Thereafter, readjudicate the Veteran's claim for an increased evaluation for the service-connected bilateral hearing loss.  If the decision remains adverse to the Veteran, he and his representative must be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.









	(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



